Citation Nr: 0713780	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to May 1942; and with the Regular Philippine 
Army from November 1944 to March 1946.  He died in October 
1999.  The appellant is the veteran's surviving spouse.

This matter initially came before the Board of Veterans'  
Appeals (Board) on appeal of a July 2003 rating decision of 
the  Department of Veterans Affairs (VA) Regional Office (RO) 
at Manila, the Republic of the Philippines.  In April 2006, 
the Board remanded the matter to the RO for compliance with 
VA notice obligations. The requested action has been 
completed and the case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1. The veteran had verified active duty service with the 
Philippine Commonwealth Army from December 1941 to May 1942, 
and with the Regular Philippine Army from November 1944 to 
March 1946, and was enlisted under the authority of Public 
Law 190, 79th Congress.  

2. At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.  




CONCLUSION OF LAW

The requirements for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006).

The appellant has been notified of the reasons for the denial 
of her claim, and has been afforded ample opportunity to 
present evidence and argument with respect to the claim on 
appeal.  These actions are sufficient to satisfy the duties 
to notify and assist owed her. As will be explained below, 
the claim lacks legal merit. As the law, and not the facts, 
is dispositive of the claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, the duties to notify and 
assist imposed by the VCAA are not applicable to the claim. 
See Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Nevertheless, the Board finds that the October 2006 notice 
letter informed the appellant of what information and 
evidence would be required to establish entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.

The October 2006 notice letter satisfied the second and third 
elements of the duty to notify by informing the appellant 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
she was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the October 2006 notice 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the appellant was adequately advised to submit evidence in 
her possession pertinent to the claim on appeal.

In Pelegrini II, the Court also held that notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice  provided 
to the appellant in October 2006 was not given prior  to the 
first RO adjudication of the claim, the notice as provided by 
the RO prior to the transfer and recertification of the case 
to the Board complied with the requirements of 38  U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) as discussed above.  

The Board concludes that the notification received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.   
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Thus, for 
these reasons, any failure in the timing or language of VCAA  
notice by the RO constituted harmless error.  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and she has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Accordingly, we find that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim.  
The Board, therefore, finds that no useful purpose would be 
served in another remand of this matter.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans  Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See  also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en  banc).  

II.  Legal Criteria

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected. 38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309. 38 C.F.R. 
§ 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC benefits under 
38 U.S.C.A. § 1318.  However, clarification has been provided 
by two decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the Court found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims. 65 Fed. Reg. 3,388  (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

III.  Analysis

Based on the above legal criteria, the state of the law is 
such that claims for DIC benefits under 38 U.S.C.A. § 1318 
must be adjudicated with specific regard given to decisions 
made during the veteran's lifetime, and without consideration 
of hypothetical entitlement for benefits raised for the first 
time after a veteran's death.

During his lifetime, the veteran applied for service 
connection for dislocation left ankle, wound to the right 
thigh, wound to the left leg and for pulmonary tuberculosis 
(claimed as a lung condition), hypertensive arteriosclerotic 
cardiovascular disease (claimed as a chest condition), and 
for a sprained left ankle.  However, his claims for service 
connection for these disabilities were denied in May 1958 and 
August 1998 rating decisions.  Thus, he did not establish 
service connection for any disability during his lifetime.

The appellant asserts that DIC benefits are warranted under 
the provisions of 38 U.S.C.A. § 1318 as the veteran was a 
former POW. The veteran's service record does not show that 
he was a POW during his period of active duty.  In fact, the 
service department certification is silent on the claimed POW 
status of the veteran and a subsequent July 1998 VA 
memorandum determined that the evidence was insufficient to 
support a finding that the veteran met the criteria for a 
POW.  Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it. Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  Thus, DIC benefits are not available to the 
appellant under 38 U.S.C.A. § 1318(b)(3) and 38 C.F.R. §§ 
3.22(a)(1), (2)(iii).

The evidence does not show that the veteran was entitled to 
receive 100 percent  compensation for the 10 year-period 
immediately preceding his death, but was not receiving such 
compensation for any of the  reasons enumerated in 38 C.F.R. 
§ 3.22(b).  In fact, as noted above, the veteran did not 
establish service connection for any disability during his 
lifetime.  

There has been no allegation of clear and unmistakable error 
in any prior decision, nor has the appellant identified any 
other basis for granting this claim.  In essence, the facts 
of this case are not in dispute and the law is dispositive.  
The veteran was not assigned a 100 percent schedular rating 
or TDIU for the requisite period of time set forth in  38 
U.S.C.A. § 1318.  Accordingly, the claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown,  
6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits under the provisions of 38  
U.S.C.A. § 1318 is denied.   



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


